DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-178015 was received on 15 October 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 25 September 2020, 01 December 2020, 05 January 2022 have been considered by the examiner.

Drawings
The drawings filed on 25 September 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiyoshi et al. (US PGPub 2018/0079207 A1), hereinafter Hiyoshi.
With regard to Claim 1, Hiyoshi discloses a print head (head 22; Figs. 1-3) assembled to a liquid ejecting apparatus (Fig. 1; printer 1) ejecting a liquid with respect to a medium (¶0013), the print head (22) comprising: 
an ejecting portion ejecting the liquid in response to a drive signal (Abstract); and 
an electrically erasable non-volatile memory (Fig. 2; non-volatile memory 36; ¶0028, 0034), 
(36) stores history information changing in accordance with an operation state of the print head (¶0034, memory 36 stores various information of the head, for example, unique info, maintenance info, serial number, recommended voltage, acoustic length, usage history of the head such as date and time of a first use of the head, date and time of a last use, number of lines cumulatively printed, operating temp, etc.).
Although, Hiyoshi does not explicitly disclose history information changing, this feature is seen to be an inherent teaching of the device since usage history of the head and maintenance info change in accordance with usage and time.

With regard to Claim 2, Hiyoshi does not explicitly disclose wherein the non-volatile memory is an EEPROM.
The secondary reference of Ge discloses wherein the non-volatile memory is an EEPROM (¶0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the EEPROM of Ge, as the non-volatile memory of Hiyoshi, in order to provide persistent data when not powered as a matter of design choice, as taught by Ge (¶0007).

With regard to Claim 3, Hiyoshi does not explicitly disclose wherein the non-volatile memory is a flash memory.
The secondary reference of Ge discloses wherein the non-volatile memory is a flash memory (¶0007).
Ge, as the non-volatile memory of Hiyoshi, in order to provide persistent data when not powered as a matter of design choice, as taught by Ge (¶0007).

With regard to Claim 4, Hiyoshi further discloses a first ejecting module including a first ejecting portion as the ejecting portion (¶0032, discharge nozzles 31; Fig. 2); 
a second ejecting module including a second ejecting portion as the ejecting portion (¶0032, discharge nozzles 31; Fig. 2); and 
a circuit substrate (Fig. 2; substrate 34; ¶0032) electrically coupled to the first ejecting module and the second ejecting module (¶0028, 0032-0033), wherein the non-volatile memory (36)is disposed on the circuit substrate (Fig.  2; substrate 34).

With regard to Claim 6, Hiyoshi further discloses wherein the operation state includes a state where the liquid is ejected from the ejecting portion (Abstract), and the history information includes a cumulative printing surface count of the medium where the liquid is ejected by the ejecting portion (¶0034) after the assembly of the print head to the liquid ejecting apparatus.
Although Hiyoshi does not explicitly disclose a cumulative printing count after assembly of the print head to the ejecting apparatus, this feature is seen as an inherent teaching of the device, since the head must be connected for printing in order to acquire a cumulative printing count, in order to function as intended.

Hiyoshi further discloses wherein the operation state includes a state where the print head is assembled in the liquid ejecting apparatus, and the history information includes an elapsed day count (¶0034) since the assembly of the print head to the liquid ejecting apparatus.
Although Hiyoshi does not explicitly disclose an elapsed day count since the assembly of the print head to the ejecting apparatus, this feature is seen as an inherent teaching of the device, since the head must be connected for the count to accumulate, in order to function as intended (¶0027, 0038-0046, power supply circuit 24 powers ink jet print head components including non-volatile memory reading-writing; ¶0082, communication with non-volatile memory).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 5, 8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiyoshi, in view of Tsuchihashi et al. (US PGPub 2019/0291412 A1), hereinafter Tsuchihashi.
With regard to Claim 5, Hiyoshi further discloses an ejecting module including the ejecting portion (¶0031-0033; Figs. 2-3); 
a circuit substrate electrically coupled to the ejecting module (Fig. 2; substrate 34; actuator 33; ¶0032-0033).
Hiyoshi does not explicitly disclose a housing to which the circuit substrate and the ejecting module are assembled, wherein the non-volatile memory is disposed in the ejecting module.
The secondary reference of Tsuchihashi discloses a housing to which the circuit substrate and the ejecting module are assembled (Figs. 4-5; ¶0062-0063), wherein the non-volatile memory is disposed in the ejecting module (¶0062-0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the non-volatile memory disposed in the ejecting module of Tsuchihashi, with the print head of Hiyoshi, in order to allow an electric connection therebetween to be made that corresponds to information acquisition for the device, as taught by Tsuchihashi (¶0062).

With regard to Claim 8, Hiyoshi does not explicitly disclose wherein the operation state includes a state where an error occurs in the print head, and the history information includes 
The secondary reference of Tsuchihashi discloses wherein the operation state includes a state where an error occurs in the print head, and the history information includes how many times the error occurs in the print head after the assembly of the print head to the liquid ejecting apparatus (¶0061, malfunction histories when attached; ¶0062. Lines 4-6, non-volatile memory provided in an ejecting unit, information transmitted when ejecting unit is attached to a recording head; ¶0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the malfunction history of Tsuchihashi, with the print head of Hiyoshi, in order to reduce the degradation of printed objects, as taught by Tsuchihashi (¶0060).

With regard to Claim 13, this claim recites limitations that are similar and in the same scope of invention as claim 6 above; therefore claim 13 is rejected for the same rejection rationale/basis as described in claim 6.

With regard to Claim 14, this claim recites limitations that are similar and in the same scope of invention as claim 7 above; therefore claim 14 is rejected for the same rejection rationale/basis as described in claim 7.

With regard to Claim 15, this claim recites limitations that are similar and in the same scope of invention as claim 8 above; therefore claim 15 is rejected for the same rejection rationale/basis as described in claim 8.


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 9 is that applicants claimed invention includes a print head wherein the operation state includes a state where a transport error occurs in the medium transported to the print head, and the history information includes how many times the transport error occurs after the assembly of the print head to the liquid ejecting apparatus.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 10 is that applicants claimed invention includes a print head wherein the operation state includes a state where capping processing of attaching a cap to a nozzle where the liquid is ejected from the ejecting portion is executed, and the history information includes how many times the capping processing is executed after the assembly of the print head to the liquid ejecting apparatus.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 11 is that applicants claimed invention includes a print head wherein the operation state includes a state where wiping processing of wiping a nozzle surface provided with a nozzle where the liquid is ejected from the ejecting portion is executed, and the history information includes how many times the wiping processing is executed after the assembly of the print head to the liquid ejecting apparatus.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 12 is that applicants claimed invention includes a print head wherein the operation state includes a state where cleaning processing is executed in the ejecting portion, and the history information includes how many times the cleaning processing is executed after the assembly of the print head to the liquid ejecting apparatus.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 16 is allowable for the same reasons as Claim 11.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 17 is allowable for the same reasons as Claim 12.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 18 is allowable for the same reasons as Claim 13.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 19 is allowable for the same reasons as Claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853